Title: To George Washington from Robert R. Livingston, 16 July 1777
From: Livingston, Robert R.
To: Washington, George



Dr Sir
Kingston [N.Y.] 16th July 1777.

I am sorrey for the occasion which induces me to renew a correspondence, which my fear of trespassing upon your Excellencys time led me to forego, notwithstanding the pleasure it afforded me. I shall now only intrude so far upon your Leisure as to submit a single Idea to your Excellencys consideration, which may possibly be of use in our present critical situation.
I greatly fear that our Northern army will be but a weak barrier against the enemy, if they should think it proper to follow their blow, to which they may be induced by that very weakness. The eastern Counties of this State are far from being so well affected as I could wish, & I am not without some apprehentions of the enemies receiving assistance from that quarter. Our Neighbour States do not discover the forwardness which the occasion requires, & two regiments have even marched off on this important moment—A body of Troops posted in our Northeastern Counties would I humbly conceive overawe the disaffected, & greatly tend to prevent the enemy from following their blow, since their retreat would be endangered in case of any accident—At your Excellencys request (transmitted to the several Brigadier’s Genl in the Western parts of ⟨the⟩ States of New Hampshire, & Masachusets bay) it is probable that such a force may be collected, especially as it will greatly contribute to their own security & prevent incurtions into their States—An Officer of some rank, taking the command of this militia would give it an appearance of consequence upon which I rely more than on anything they will affect when collected—I write in haste, on the only sheet of paper that I can get, so that your Excellency

will have the goodness to pardon my incorrectness. I Am Sir with the greatest respect Your Excellencys Most Obt Hum: Servant

Robt R. Livingston

